Filed 10/14/20 P. v. The North River Ins. Co. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

THE PEOPLE,                                                     B295103

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. SJ4403)
         v.

THE NORTH RIVER
INSURANCE COMPANY et al.,

         Defendants and Appellants.

         APPEAL from an order of the Superior Court of
Los Angeles County, Anne Egerton, Dorothy Kim, David R.
Fields, Maame Frimpong and Alison Matsumoto Estrada, Judges.
Affirmed.
         Jefferson T. Stamp for Defendants and Appellants
The North River Insurance Company and Bad Boy Bail Bonds.
         Mary C. Wickham, County Counsel, Adrian G. Gragas,
Assistant County Counsel, and Kelsey C. Nau, Deputy County
Counsel, for Plaintiff and Respondent.
      The North River Insurance Company and its agent Bad
Boys Bail Bonds (collectively North River parties) appeal the
superior court’s order denying its motion to set aside summary
judgment, vacate forfeiture and exonerate the bond forfeited
when the criminal defendant for whom it had been posted failed
to appear in court as required. The North River parties argue on
appeal, as they did in their motion to set aside, that the summary
judgment was void because it had been entered by a different
Los Angeles Superior Court judge from the one who had declared
the bond forfeited. We rejected the identical argument in People
v. The North River Ins. Co. (2020) 53 Cal.App.5th 559. We
affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Bad Boys Bail Bonds posted a $75,000 bail bond on
February 17, 2015 to secure the release of Alvaro Calderon from
custody following his arrest. Calderon failed to appear in court
on October 13, 2015 as required, and the court (Los Angeles
Superior Court Judge Anne Egerton) ordered the bond forfeited.
The clerk mailed the North River parties a notice of forfeiture on
October 16, 2015.
       When Calderon still failed to appear after several
extensions of the appearance period had been granted at the
request of the North River parties, Los Angeles Superior Court
Judge David R. Fields signed and entered summary judgment in
favor of the People.
       The North River parties moved to set aside the summary
judgment, vacate forfeiture and exonerate the bond, arguing
summary judgment entered by a judge who had not declared the
forfeiture violated their statutory and due process rights. The
court denied the motion, and the North River parties appealed.



                                 2
                         DISCUSSION
       Penal Code section 1306, subdivision (a), requires “the
court which has declared the forfeiture” of the bail bond to enter
summary judgment against the bondsman if the defendant has
failed to appear within the statutory appearance period. In
People v. North River Ins. Co., supra, 53 Cal.App.5th 559 we held
that language means exactly what it says: The same court that
has jurisdiction over the matter must both declare the forfeiture
and enter summary judgment; it “does not state, and does not
mean, the same judge of the court must enter both orders.” (Id.
at p. 565.)
       We also rejected the North River parties’ contention that
requiring the same bench officer who declared the forfeiture to
enter summary judgment is a matter of due process. As we
explained, that argument misapprehended the nature of
summary judgment in the bail context. “Summary judgment
following a declaration of forfeiture is a consent judgment entered
without a hearing pursuant to the terms of the bail bond. . . . If
the forfeiture has not been vacated at the end of the appearance
period, the court has no choice but to enter summary judgment in
accordance with the terms stated in the bond.” (People v. North
River Ins. Co., supra, 53 Cal.App.5th at p. 567.) Here, as was
true in our earlier North River case, the record before the court
when it entered summary judgment reflected the declaration of
forfeiture, the expiration of the appearance period during which
forfeiture could be vacated and the absence of a pending motion
to vacate forfeiture. With that information, the court was
required to enter summary judgment in accordance with the
bond’s terms. There was no due process violation.




                                 3
                         DISPOSITION
      The order denying the North River parties’ motion to
vacate summary judgment and exonerate the bond is affirmed.
The People are to recover their costs on appeal.




                                       PERLUSS, P. J.



     We concur:




                  SEGAL, J.



                               *
                  DILLON, J.




*
      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                   4